Citation Nr: 1449510	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  05-02 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for degenerative changes of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran had active service from March 1990 to November 1996.   This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran's previously established 10 percent evaluation for degenerative changes of his right knee was continued therein.  He appealed this determination.  In May 2009, he testified at a videoconference hearing before the undersigned Veterans Law Judge.  The Board remanded the claim for additional development in August 2009.

In April 2011, the Board made a determination in this matter.  An evaluation in excess of 10 percent for degenerative changes of the right knee specifically was denied.  The Veteran appealed that denial to the United States Court of Appeals for Veterans Claims (Court).  In an August 2012 memorandum decision, the Court reversed the Board's finding of compliance with its August 2009 remand instructions.  This matter then was remanded back to the Board with a directive to obtain a new VA medical examination.  

The Board accordingly remanded this matter for that purpose in February 2013.  Unfortunately, the required compliance with the remand instructions was not achieved.  The Board thus remanded this matter for a second time in November 2013.  Review of the Veteran's electronic claims file (his paper claims file no longer exists, as it has been scanned into electronic format) reveals that the required compliance with the Board's remand instructions still has not been achieved.  As such, this matter is REMANDED yet again.  


REMAND

Pursuant to the Court, the Board is to order a new VA medical examination complete with a VA medical opinion as to the level of impairment that the Veteran's experiences during flare-ups.  An examination was conducted in July 2013.  The Board found the corresponding opinion rendered to be inadequate in its November 2013 remand.  Indeed, it was pointed out that this opinion-that any findings as to additional impairment during flare-ups would require resort to speculation since the Veteran was not then experiencing a flare-up-was the same as that rejected by the Court.  Specifically, no explanation was provided as is required for why the Veteran's reports about his flare-ups were not a sufficient basis for findings.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Board therefore requested that a supplemental opinion be obtained from the July 2013 examiner.  Several specific questions were set forth to be answered, and a detailed explanation was directed if the opinion was that to answer would require resort to speculation even with the Veteran's flare-up reports.  The examiner responded in February 2014 by finding that no conclusion could be made since the Veteran was not examined during a flare-up with respect to all but one of the questions.  The Appeals Management Center requested a second supplemental opinion in April 2014, pointing out that the examiner had not explained why findings could not be made based on the Veteran's reports of flare-ups.

In July 2014, the examiner responded by adding one sentence to his previous supplemental opinion.  It was found that medically assessing additional limitation of function during flare-ups based solely on history is impossible.  Why this is so was not explained.  Further, the reason why is not otherwise apparent to the Board.  There, in sum, still has not been even the required substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  Another opinion thus is required.  It shall follow another examination if necessary.  To ensure the best possible chance of success from this remand, the examiner shall not have previous involvement in this matter.

Accordingly, this matter is REMANDED for the following:

1.  Make as many requests as necessary to obtain all VA treatment records regarding the Veteran dated from March 2014, when they last were obtained, to present.  Associate all records received the Veteran's electronic claims file.  Notify the Veteran and his representative pursuant to established procedure of any lack of success regarding the aforementioned.

2.  Obtain a VA medical opinion regarding the Veteran's level of impairment during flare-ups.  The examiner shall be a qualified medical professional with no prior involvement in this matter.  If deemed necessary by this examiner, arrangements shall be made for the Veteran to undergo another VA medical examination.  The examiner shall, regardless of whether or not an examination is performed, review the electronic claims file.

The Veteran's reports regarding flare-ups shall be given particular attention.  For the sake of clarity, these reports include:  

*  an August 2003 examination report of intermittent flare-ups with stiffness,

*  an April 2007 examination report of weekly flare-ups lasting two to three days that the Veteran worked through,

*  the May 2009 hearing testimony of popping, locking, and instability during flare-ups,

*  an October 2009 examination report of flare-ups with over-activity or weather changes lasting one to three days 3-4 times in the past six months that slowed down the Veteran tremendously at work, and 

*  the July 2013 examination report of flare-ups with excessive use, especially with walking for extended distances, that occurred about 4-5 times per year but the Veteran continued to work through.  

An April 2005 examination finding that gait became antalgic after less than three minutes on a treadmill also shall be taken into account, as shall any other pertinent lay or medical evidence.  

The examiner then shall opine:

a) Is it at least as likely as not that lateral instability or recurrent subluxation would be present during flare-ups?

b) Is it at least as likely as not that a dislocated meniscus, with locking, pain and effusion into the joint, would be present during flare-ups?

c) Is it at least as likely as not that there would be additional limitation of motion (limitation of motion greater than normally experienced) during flare-ups?  If so, specify range of motion in degrees of flexion and extension during flare-ups.  

d) Is it at least as likely as not that any other limitation or impairment would be present during flare-ups?  If so, fully describe it.

Each opinion must be fully explained.  If an opinion cannot be rendered without speculation, a fully explanation still is required.  Simply noting that the Veteran was not having a flare-up at the time of examination is not adequate.  It must be explained why the medical and lay evidence (set forth above) regarding flare-ups is not sufficient basis for an opinion.

3.  After ensuring the above has been completed, readjudicate this matter.  Issue a rating decision if the determination is wholly or partially favorable and/or a supplemental statement of the case (SSOC) if it is wholly or partially unfavorable.  Place a copy of the rating decision and/or SSOC in the electronic claims file.  Furnish the Veteran and his representative with a copy of the rating decision and/or SSOC.  Allow them the requisite time period to respond to an SSOC before processing for return to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate with VA in developing this matter.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a VA medical examination, for example, may result in continued denial of the benefit sought.  38 C.F.R. § 3.655 (2013).  The Veteran also is advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  Remands by the Board and the Court indeed must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2013).

